2017 UT App 108



               THE UTAH COURT OF APPEALS

 STATE OF UTAH, IN THE INTEREST OF S.M., A.M., L.M., AND Y.M.,
           PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             V.S.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Opinion
                       No. 20170284-CA
                       Filed July 7, 2017

      Third District Juvenile Court, Salt Lake Department
                The Honorable C. Dane Nolan
                          No. 1114145

             Michael J. Scott, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
           Martha Pierce, Guardian ad Litem for A.M.,
                         L.M., and Y.M.

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                   DAVID N. MORTENSEN.

PER CURIAM:

¶1      V.S. (Mother) appeals the termination of her parental
rights to her children. We affirm.

¶2     “Whether a parent’s rights should be terminated presents
a mixed question of law and fact.” In re B.R., 2007 UT 82, ¶ 12,
171 P.3d 435. “Because of the factually intense nature of such an
inquiry, the juvenile court’s decision should be afforded a high
                             In re S.M.


degree of deference.” Id. “Thus, in order to overturn the juvenile
court’s decision ‘[t]he result must be against the clear weight of
the evidence or leave the appellate court with a firm and definite
conviction that a mistake has been made.’” Id. (alteration in
original) (quoting In re Z.D., 2006 UT 54, ¶¶ 33, 40, 147 P.3d 401).
Further, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing
of the evidence.” Id.

¶3      The juvenile court determined that several grounds
supported termination of Mother’s parental rights. The juvenile
court concluded that Mother neglected or abused the children,
see Utah Code Ann. § 78A-6-507(1)(b) (LexisNexis 2012), and was
an unfit or incompetent parent, see id. § 78A-6-507(1)(c). The
court also concluded that Mother failed in her parental
adjustment because the Division of Child and Family Services
(DCFS) made reasonable and appropriate efforts to return the
children to her and that Mother had been “unable or unwilling,
within a reasonable time, to substantially correct the
circumstances, conduct, or conditions that led to placement of
[the children] outside [her] home.” See id. § 78A-6-507(1)(e). The
court further concluded that the children had been in an out-of-
home placement under the supervision of DCFS, see id. § 78A-6-
507(1)(d)(i); that Mother had “substantially neglected, willfully
refused, or ha[d] been unable or unwilling to remedy the
circumstances that caused the child to be in an out-of-home
placement,” see id. § 78A-6-507(1)(d)(ii); and that “there is a
substantial likelihood that [Mother] will not be capable of
exercising proper and effective parental care in the near future,”
see id. § 78A-6-507(1)(d)(iii). The juvenile court found that it was
“strictly necessary” to terminate Mother’s parental rights. See id.
§ 78A-6-507(1). After finding grounds for termination, the court
concluded it was in the children’s best interest that Mother’s
parental rights be terminated. See id. § 78A-6-503(12).

¶4     “Utah law requires a court to make two distinct findings
before terminating a parent-child relationship.” In re R.A.J., 1999


20170284-CA                     2                2017 UT App 108
                            In re S.M.


UT App 329, ¶ 7, 991 P.2d 1118. “First, the court must find that
the parent is below some minimum threshold of fitness, such as
a finding that a parent is unfit or incompetent based on any of
the grounds for termination” in section 78A-6-507. Id. (citation
and internal quotation marks omitted). “Second, the court must
find that the best interests and welfare of the child are served by
terminating . . . parental rights.” Id. Under Utah Code section
78A-6-507, the finding of a single ground will support
termination of parental rights. See id. § 78A-6-507(1). The
evidence supports the juvenile court’s conclusion that Mother
failed in her parental adjustment. Similarly, the evidence
supports the findings under Utah Code section 78A-6-507(1)(d).

¶5     DCFS began working with Mother and her children in
January 2014, after receiving numerous referrals for non-
supervision and environmental neglect, as well as educational
neglect of the oldest child, S.M. After two incidents of non-
supervision in April 2015, DCFS filed a petition and expedited
motion for temporary custody. Mother stipulated to the removal
of the children. The juvenile court adjudicated the children as
neglected by Mother. At the disposition hearing in May 2015, the
juvenile court set a permanency goal of reunification with a
concurrent goal of adoption. The court incorporated the Child
and Family Plan into a court order, requiring Mother to maintain
housing and employment, complete a psychological evaluation
and follow any resulting recommendations, attend visits with
the children, engage in family counseling, and participate in peer
parenting.

¶6     Mother received diagnoses of bipolar disorder, dependent
personality disorders, and parent–child relational problems. The
psychological evaluation recommended that Mother obtain a
medication evaluation, participate in individual therapy,
participate in parenting training and family therapy, and
participate in Parent-Child Interaction Therapy (PCIT) with S.M.
Mother participated in individual therapy, but “she made



20170284-CA                     3               2017 UT App 108
                            In re S.M.


minimal progress and did not achieve any of her therapeutic
goals.” DCFS helped Mother obtain six months of medication for
Mother while she was uninsured. Mother’s mental health was
noticeably better when she took her medication. In November
2015, Mother and S.M. began PCIT. Throughout the case, Mother
had a difficult time keeping therapy appointments and often
arrived late. In response, the providers switched to providing
therapy in the evening after Mother’s work, either at Mother’s
apartment or a nearby DCFS office. In April 2016, the juvenile
court extended reunification services for an additional ninety
days. Mother had a difficult time understanding and applying
what she learned, but the therapist providing PCIT testified that
towards the end of the reunification period, Mother was making
a more concerted effort and was showing progress in PCIT
therapy.

¶7     When S.M. came into DCFS custody, he exhibited severe
ADHD symptoms and was not receiving medication. He was
reactive and displayed emotional outbursts and aggressive
behaviors. S.M. was placed in a proctor home, which is a
specialized foster home that provides additional structure and
training. The youngest child, Y.M., was also placed in this foster
home. S.M. attended therapy and schooling for his behavioral
issues and has an aide at school. When A.M. and L.M. came into
DCFS custody, they had behavioral issues and had delayed
language skills. Neither child reacted appropriately to being told
“no,” and they engaged in screaming fits. L.M. exhibited a
“terrible temper,” was verbally abusive, and used vulgar
language. A.M. was submissive to L.M. These two children were
placed in a separate foster home from their siblings and attended
a specialized preschool. The foster families both provided
mentoring and food assistance to Mother. The juvenile court
found that the children’s behavioral problems and
developmental limitations at the time they were placed in DCFS
custody were the direct result of Mother’s neglect and poor
parenting.



20170284-CA                     4              2017 UT App 108
                             In re S.M.


¶8      In May 2016, the juvenile court granted a stipulated
motion for a trial home placement, which allowed Mother to
participate in the peer parenting program. This involved only
L.M. and A.M. being in the home for a half-day one time a week
and all four of the children being in the home for a full day on
the weekend. Thus, once the trial home placement was ongoing,
Mother had the children in her home approximately one-and-a-
half days of every week, which was when she was off work.
Mother received peer parenting services after the children were
placed in the home. The juvenile court found that Mother did
not meet any of the peer parenting goals and was not able to
implement the skills she was taught. Mother was never able to
take care of the children on a full-time basis. Mother worked
full-time from November 2015 through August 2016. Mother did
not take appropriate steps to obtain day care that would have
been necessary if she continued to work full-time and the
children were returned to her.

¶9     On June 28, 2016, the peer parent and DCFS caseworker
conducted a safety inspection of Mother’s apartment in response
to reports that the children were not safe. Mother had been told
that the inspection would occur during a child and family team
meeting earlier the same day. Upon seeing the dirty and unsafe
condition of the home, the caseworker removed the children.
The juvenile court found that Mother was solely responsible for
the condition of her home on June 28, 2016, and that after more
than a year of services, Mother remained unable to provide the
children with a physically appropriate home. At a July 19, 2016
permanency hearing, the court found that returning the children
to Mother’s care would be detrimental to the children, that
reunification was not feasible even within an additional ninety-
day period, and that it was not in the best interest of the children
to extend reunification services. The juvenile court terminated
reunification services and changed the children’s goal to
adoption. After the termination of reunification services, Mother




20170284-CA                     5                2017 UT App 108
                            In re S.M.


did not maintain employment, engage in mental health
counseling, take medications, or participate in parenting classes.

¶10 At trial, Mother asserted that her parental rights should
not be terminated, arguing that the State had not met its burden
to demonstrate parental unfitness. She argued that she was not
unfit and was struggling with the demands of being a single
parent to four children. Mother also contended that DCFS did
not provide adequate assistance to her, frequently noting that
Mother was not offered services in Spanish, that Mother did not
receive reminders of her appointments, and that she was not
assisted in making calls to professionals to whom she had been
referred. Mother argues on appeal that the evidence was
insufficient to support any of the grounds for termination or the
best interest finding.

¶11 The juvenile court acknowledged that the requirements of
the order for reunification and the Child and Family Plan “set a
high bar” for Mother, noting that in a perfect world, Mother
would have had the ability to be engaged full-time in learning
how to care for her children while receiving mental health care.
However, the court found that DCFS made reasonable efforts to
accomplish the permanency goals. When the children came into
DCFS custody, Mother “was wholly unable to supervise her
children or to insure their physical safety or to provide them
with a physically appropriate home.” The juvenile court found
that there was very little evidence that Mother had gained the
skills despite the reasonable efforts of DCFS over a fifteen-month
period. She was unable to provide a physically safe home, could
not adequately supervise the children, and did not understand
or address the need for structure and discipline. The court found
that the children would not be safe if returned to Mother.

¶12 The evidence presented at trial was sufficient to provide a
foundation for one or more grounds for termination, including
failure of parental adjustment. Similarly, the juvenile court’s



20170284-CA                     6              2017 UT App 108
                             In re S.M.


finding that it was in the best interest of the children to terminate
parental rights to allow the children to be adopted into a home
that will provide the structure and safety they need is supported
by the evidence. Like the determination of unfitness, the best
interests determination “should be afforded a high degree of
deference.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. Mother did
not specifically challenge the adequacy of the foster placements,
but the juvenile court expressed concern that none of the
children were in prospective adoptive homes at the time of the
termination trial. Nevertheless, the current foster parents were
committed to providing homes for the children until prospective
adoptive homes were identified. The juvenile court found that
the children could not be safely returned to Mother and
terminated her parental rights to free the children for adoption.
The juvenile court’s best interest determination is therefore
supported by sufficient evidence.

¶13 Because “a foundation for the court’s decision exists in the
evidence,” see id., we affirm.




20170284-CA                      7               2017 UT App 108